Citation Nr: 0426134	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  94-28 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from December 1972 to 
December 1975 and from December 1977 to October 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that determination, the RO inter 
alia granted service connection for a bilateral knee 
disability and assigned a 10 percent evaluation.  The 
appellant disagreed and this appeal ensued.  

The RO subsequently bifurcated the bilateral knee disability 
into right knee and left knee disabilities, each assigned a 
10 percent evaluation pursuant to the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5257.  The appellant has 
not clearly expressed an intent to limit his appeal to these 
ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) 
(appellant presumably seeks the maximum benefit allowed by 
law when he has not clearly expressed an intent to limit the 
appeal).  Thus, the issues for appellate review are as stated 
on the title page of this decision.  

In April 1999, the Board remanded the case for additional 
evidentiary development, which has been accomplished.  The 
case is again before the Board for appellate review.  




FINDINGS OF FACT

1.  The right knee disability is manifested by x-ray evidence 
of degenerative joint disease and range of motion from full 
extension to approximately 115 degrees flexion, and is not 
manifested by any documented functional loss due to pain on 
use.  

2.  The left knee disability is manifested by x-ray evidence 
of degenerative joint disease and range of motion from full 
extension to approximately 115 degrees flexion, and is not 
manifested by any documented functional loss due to pain on 
use.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right knee disorder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5256 to 5263 (2003).  

2.  The criteria for an evaluation in excess of 10 percent 
for a left knee disorder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5256 to 5263 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The appellant's initial claims involved in this case were 
received in 1993, and there is no issue as to provisions of 
forms or instructions for applying for the benefits.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150, 
3.159(b)(2) (2003).  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi 
(Pelegrini II), No. 01-944, U.S. Vet. App. (June 24, 2004) 
(granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in April 1994, prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini II, the 
Board finds any defect with respect to the VCAA notice 
requirement in this case to be harmless error for the reasons 
specified below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his claim in 1993, the RO sent 
letters to him informing him of the need for a VA 
examination.  By an April 1994 letter, it informed him of the 
results of the initial rating decision that granted service 
connection and assigned a 10 percent evaluation.  After he 
disagreed, the RO issued a June 1994 statement of the case 
informing him of the evidence considered, the legal criteria 
applicable, and the analysis of the claims, including 
identification of elements for which evidence was deficient.  
By a June 1994 letter, the RO told the appellant of an 
upcoming hearing in October; a transcript of that hearing is 
of record, and by a November 1994 letter the appellant was 
provided with a copy of it.  He was informed of an upcoming 
examination by letter in November 1994.  The RO informed him 
of the bifurcation of the knee disabilities by letter issued 
in February 1995.  After receipt of further evidence and 
readjudication of the claim, the RO sent the appellant 
supplemental statements of the case in February and April 
1995 with notification of the evidence, applicable law, and 
reasons for the decision.  By a letter in August 1996, the RO 
told him of a scheduled hearing; a transcript of the hearing 
in January 1997 is of record and the appellant was provided 
with a copy of it by letter in February 1997.  By letter in 
June 1998, the RO told him of an upcoming VA examination.  
After receipt of further evidence and readjudication of the 
claim, the RO sent the appellant supplemental statements of 
the case in March 1997 and October 1998 with notification of 
the evidence, applicable law, and reasons for the decision.  

After the Board's April 1999 remand of the case, and pursuant 
to the remand directives, the RO sent the appellant a 
December 1999 letter informing him of an upcoming VA 
examination, which was conducted.  The RO also sent the 
appellant a January 2002 letter informing him of the VCAA.  
The RO then sent the appellant a February 2002 letter 
scheduling another examination; this one was also conducted.  
The RO then scheduled another examination, and notified the 
appellant by letter in January 2004.  Again, the examination 
was conducted.  By letter in January 2004, the RO also told 
the appellant of the evidence in the claims file concerning 
the claim, what action VA was taking to assistance in his 
claim, and what information or evidence was needed from the 
appellant to substantiate the claim.  In a statement of July 
2004, the appellant, through his representative, essentially 
indicated he had no further information to provide and wanted 
his claim readjudicated.  The RO then readjudicated the 
claims and sent the appellant a July 2004 supplemental 
statement of the case informing him of the criteria for 
rating the disabilities and the type of information or 
evidence needed to substantiate the claim.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  As early as 1994, the 
RO notified him of the need for information or evidence 
concerning the claim.  In response, the appellant identified 
sources of treatment, and records from these sources are 
associated with the claims file.  The appellant has been 
informed of the information and evidence not of record that 
is necessary to substantiate the claims, of the information 
and evidence she was expected to provide, of the information 
and evidence that VA would seek to obtain, and of the need to 
provide any information and evidence in his possession 
pertinent to the claims.  See Pelegrini II , No. 01-944, U.S. 
Vet. App., at 10.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claims, or of VA's or the appellant 's responsibilities 
with respect to the evidence, is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II  , to 
decide the appeal would not be prejudicial error to the 
claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2003).  The evidence of record 
includes the service medical records, VA and private 
treatment records, submissions from the appellant, and 
documentation of efforts to obtain evidence from health care 
sources identified by the appellant.  The appellant has not 
identified any additional VA or private treatment records 
with regard to the claims.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The record includes VA examinations in December 
1993, December 1994, April 1997, June 1998, January 2000, 
March 2002, and February 2004.  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2003).  On appellate review, 
there are no areas in which further development is needed.  

II.  Analysis

Pertinent law and regulations

The right and left knee disabilities are assigned separate 10 
percent evaluations pursuant to the criteria of Diagnostic 
Code 5010 for traumatic arthritis and Diagnostic Code 5257 
for instability.  He seeks here an increase in the rating 
assigned to each knee.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  In evaluating the 
severity of a particular disability, it is essential to 
consider its history.  38 C.F.R. § 4.1 (2003); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2003).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

The appellant perfected an appeal from the 1994 rating 
decision that initially granted service connection for the 
disabilities, disagreeing with the percentage evaluation of 
each disability.  A claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, as is the case here, is an original 
claim as opposed to a new claim for increase.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In such cases, separate 
ratings may be assigned for separate periods based on the 
facts found, a practice known as "staged" ratings.  

The criteria of Diagnostic Code 5010 for traumatic arthritis 
is rated based on the criteria of Diagnostic Code 5003 for 
degenerative arthritis established by x-ray findings, which 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, in this case Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260 for limitation of flexion of the leg, a 
noncompensable evaluation may be assigned where evidence 
demonstrates flexion limited to 60 degrees.  For flexion 
limited to 45 degrees, a 10 percent evaluation may be 
assigned.  For flexion limited to 30 degrees, a 20 percent 
may be assigned.  For flexion limited to 15 degrees, a 30 
percent evaluation may be assigned.  Under Diagnostic Code 
5261 for limitation of extension of the leg, a noncompensable 
evaluation may be assigned for extension limited to 
5 degrees.  Extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a (2003).  Normal knee motion is from zero to 
140 degrees, essentially normal.  38 C.F.R. § 4.71 (2003).  

When, however, the limitation of motion is noncompensable 
under that criteria, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, the knees are to be rated as 
follows:  

20 percent:  With x-ray evidence of involvement of 
two or more major joints or two or more minor joint 
groups, with occasional incapacitating 
exacerbations.  

10 percent:  With x-ray evidence of involvement of 
two or more major joints or two or more minor joint 
groups.  

(These ratings based on x-ray findings will not be combined 
with ratings based on limitation of motion.) 38 C.F.R. § 
4.71a (2003).  

As for the evaluation of instability under Diagnostic Code 
5257 for other impairment of the knee, a 10 percent 
evaluation may be assigned where the evidence shows slight 
recurrent subluxation or lateral instability, a 20 percent 
evaluation may be assigned for moderate recurrent subluxation 
or lateral instability, and a 30 percent evaluation may be 
assigned for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a (2003).  

Arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003/5010 and 5257.  For example, a 
knee disorder rated under Diagnostic Code 5257 may involve 
additional disability justifying a separate rating if there 
is limitation of motion under Diagnostic Codes 5260 or 5261 
that meets the criteria for a noncompensable rating.  See 
VAOPGCPREC 23-97, citing Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Therefore, if a claimant has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and there is also x-ray evidence of arthritis and 
limitation of motion severe enough to warrant a 
noncompensable evaluation under Diagnostic Codes 5260 or 
5261, a separate rating is available under Diagnostic Codes 
5003 or 5010.  VAOPGCPREC 9-98.  

As the criteria of Diagnostic Codes 5003, 5260, and 5261 are 
predicated on a loss of motion, an evaluation of the 
disability in light of that criteria must consider whether 
there is additional functional loss due to pain on motion.  
Weakness is considered as important as limitation of motion.  
Any part that becomes painful on use must be regarded as 
seriously disabled.  It is the intent of the rating schedule 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  38 C.F.R. §§ 4.40, 
4.45 (2003); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1993).  
As the criteria of Diagnostic Code 5257 are not predicated on 
loss of range of motion, an analysis of the impact of pain 
and functional loss is not necessary when employing that 
criteria.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The rule 
against pyramiding, 38 C.F.R. § 4.14 (2003), does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

The knee disabilities might alternatively be evaluated 
pursuant to other diagnostic criteria.  Under Diagnostic Code 
5258, dislocated semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint, may be 
assigned a 20 percent evaluation.  Under Diagnostic Code 
5259, removal of symptomatic semilunar cartilage may be 
assigned a 10 percent evaluation, and requires consideration 
of functional loss due to pain because removal of the 
semilunar cartilage may result in complications producing 
loss of motion.  VAOPGCPREC 9-98.  Under Diagnostic Code 
5263, a 10 percent evaluation may be assigned for acquired 
traumatic genu recurvatum with weakness and insecurity in 
weight bearing objectively demonstrated.  (Evaluation of the 
disabilities will not be considered under the criteria of 
Diagnostic Code 5256, for ankylosis, or under Diagnostic Code 
5262 for impairment of the tibia and fibula, as the record 
does not show that the left or right knee disabilities are 
manifested by ankylosis or by malunion or nonunion of the 
tibia and fibula.)   

Right knee

The right knee has consistently been diagnosed through x-ray 
evidence with degenerative arthritis or osteoarthritic 
changes during this appeal period, beginning with the VA 
examination in December 1993.  Ratings for such arthritis is 
first considered by reference to any limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved, in this case Diagnostic Codes 5260 and 
5261.  

    Examination or Clinical Record			      Range of 
Motion
December 1993				0-115° active/0-144° 
passive
November 1994				0-115°
September 1996				Full Range of Motion 
(FROM)
April 1997					0-125°
June 1998					0-120°
January 2000					0-110° active/0-125° 
passive
March 2002					0-120° ("some" LOM)
February 2004				FROM 
   (0-120° active/0-125° 
passive)

These measurements show no loss of extension.  At no time was 
there any indication of extension limited to 5 degrees, the 
least restrictive motion that might qualify for even a 
compensable evaluation under the criteria of Diagnostic Code 
5261.  These measurements also showed flexion to at least 110 
degrees, far greater than flexion limited to 60 degrees that 
might qualify for even a noncompensable evaluation under 
Diagnostic Code 5260.  

As the limitation of motion of the right knee is 
noncompensable the criteria of Diagnostic Codes 5260 and 
5261, a rating of 10 percent is for application for the right 
knee if it is affected by noncompensable limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Because the motion measured for the right knee does not 
correspond with even the noncompensable criteria under 
Diagnostic Codes 5260 and 5261, a 10 percent evaluation 
cannot be assigned under this aspect of Diagnostic Code 5003.  

There is x-ray evidence, consistent throughout the appellate 
period, showing degenerative changes of the right knee.  This 
x-ray evidence involves a major joint, and thus qualifies for 
a 10 percent evaluation for x-ray evidence of involvement of 
the right knee under Diagnostic Code 5003.  38 C.F.R. § 4.71a 
(2003).  

As for the evaluation of instability under Diagnostic Code 
5257 for other impairment of the knee, the evidence of record 
showed occasional crepitus and tenderness, but overall a 
stable right knee.  The VA examinations in December 1993, 
November 1994, April 1997, June 1998, January 2000, March 
2002, and February 2004 all noted a stable right knee, or 
negative instability.  These findings do not correspond with 
the criteria for a 10 percent evaluation - requiring at least 
slight recurrent subluxation or lateral instability - that 
would warrant a separate compensable evaluation under 
Diagnostic Code 5257.  38 C.F.R. § 4.71a (2003); see 
VAOPGCPREC 9-98 and VAOPGCPREC 23-97.  

As the criteria of Diagnostic Codes 5003, 5260, and 5261 are 
predicated on a loss of motion, an evaluation of the 
disability in light of that criteria must consider whether 
there is additional functional loss due to pain on motion.  
The VA examinations in December 1993, November 1994, April 
1997, and June 1998 noted pain when the examiner flexed the 
appellant's knees, and pain and tenderness on movement.  The 
June 1998 examination further noted pain with full flexion of 
the right knee.  The January 2000 VA examination indicated an 
arc of pain from 85 to 100 degrees of active motion.  
However, none of these examinations discussed any objective 
findings indicative of additional disability due to pain on 
use.  The March 2002 examination noted some lost motion, with 
motion from zero to 120 degrees.  The February 2004 
examination revealed full range of motion, of zero to 120 
degrees.  In none of these reports is there any objective 
indication that pain or tenderness associated with motion 
resulted in additional functional loss.  These findings 
reveal pain associated with the right knee arthritis, but not 
so severe as to result in additional lost motion or function.  
Nonetheless, the March 2002 examiner opined "a slight 
increase of percentage for [the right knee] would be 
appropriate, as it has worsened slightly."  The examiner in 
February 2004 further reported there was significant 
discomfort and disability of the right knee due to occasional 
flare-ups.  The clinical evidence of record, however, does 
not document any flare-ups predicating the examiner's 
opinion.  Without current evidence of flare-up, this history 
of flare-ups does not warrant additional compensation under 
the provisions of 38 C.F.R. §§ 4.40, 4.45 (2003).  

The right knee disability does not warrant additional 
consideration of ratings under alternative diagnostic 
criteria, for there is no indication of dislocated semilunar 
cartilage under Diagnostic Code 5258, removal of symptomatic 
semilunar cartilage under Diagnostic Code 5259, acquired 
traumatic genu recurvatum with weakness and insecurity in 
weight bearing objectively demonstrated under Diagnostic Code 
5263.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the right knee disability.  

Left knee

The left knee has consistently been diagnosed through x-ray 
evidence with degenerative arthritis or osteoarthritic 
changes during this appeal period, beginning with the VA 
examination in December 1993.  The range of motion 
measurements for the left knee are as follows:  

    Examination or Clinical Record			      Range of 
Motion
December 1993				0-110° active/0-141° 
passive
November 1994				0-110°
September 1996				FROM
April 1997					0-125°
June 1998					0-125°
January 2000					0-110° active/0-130° 
passive
March 2002					0-120° ("some" LOM)
February 2004				FROM 
   (0-120° active/0-125° 
passive)

These measurements show no loss of extension.  At no time was 
there any indication of extension limited to 5 degrees, the 
least restrictive motion that might qualify for even a 
compensable evaluation under the criteria of Diagnostic Code 
5261.  These measurements also showed flexion to at least 110 
degrees, far greater than flexion limited to 60 degrees that 
might qualify for even a noncompensable evaluation under 
Diagnostic Code 5260.  

As the limitation of motion of the left knee is less than 
noncompensable under the criteria of Diagnostic Codes 5260 
and 5261, a rating of 10 percent is for application for the 
left knee if it is affected by noncompensable limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Because the motion measured for the left knee does not 
correspond with even the noncompensable criteria under 
Diagnostic Codes 5260 and 5261, a 10 percent evaluation 
cannot be assigned under this aspect of Diagnostic Code 5003.  

There is x-ray evidence, consistent throughout the appellate 
period, showing degenerative changes of the left knee.  This 
x-ray evidence involves a major joint, and thus qualifies for 
a 10 percent evaluation for x-ray evidence of involvement of 
the left knee under Diagnostic Code 5003.  38 C.F.R. § 4.71a 
(2003).  

As for the evaluation of instability under Diagnostic Code 
5257 for other impairment of the knee, the evidence of record 
showed occasional crepitus and tenderness, but overall a 
stable left knee.  The VA examinations in December 1993, 
November 1994, April 1997, June 1998, January 2000, March 
2002, and February 2004 all noted a stable left knee, or 
negative instability.  These findings do not correspond with 
the criteria for a 10 percent evaluation - requiring at least 
slight recurrent subluxation or lateral instability - that 
would warrant a separate compensable evaluation under 
Diagnostic Code 5257.  38 C.F.R. § 4.71a (2003); see 
VAOPGCPREC 9-98 and VAOPGCPREC 23-97.  

With the criteria of Diagnostic Codes 5003, 5260, and 5261 
predicated on a loss of motion, VA must consider whether 
there is additional functional loss due to pain on motion.  
Similar to the findings applicable to the right knee, the VA 
examinations in December 1993, November 1994, April 1997, 
June 1998 noted considerable pain when the examiner flexed 
the left knees, and pain and tenderness on movement.  The 
June 1998 examination further noted pain with full flexion of 
the left knee.  The January 2000 VA examination indicated an 
arc of pain from 85 to 100 degrees of active motion.  The 
March 2002 examination noted some lost motion, with an arc of 
pain from 90 to 130 degrees.  The February 2004 examination 
revealed full range of motion, of zero to 120 degrees.  In 
none of these reports is there any objective indication that 
pain or tenderness associated with the left knee's motion 
resulted in additional functional loss.  These findings 
reveal pain associated with the left knee, but not so severe 
as to result in additional lost motion or function.  The 
comments of the examiners in March 2002 ("a slight increase 
of percentage for [the left knee] would be appropriate, as it 
has worsened slightly") and in February 2004 (noting 
significant discomfort and disability due to occasional 
flare-ups) are unsupported by objective medical evidence of 
current flare-ups.  

The left knee disability does not warrant additional 
consideration of ratings under alternative diagnostic 
criteria, for there is no indication of dislocated semilunar 
cartilage under Diagnostic Code 5258, removal of symptomatic 
semilunar cartilage under Diagnostic Code 5259, acquired 
traumatic genu recurvatum with weakness and insecurity in 
weight bearing objectively demonstrated under Diagnostic Code 
5263.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the left knee disability.  





ORDER

An evaluation in excess of 10 percent for a right knee 
disorder is denied.  

An evaluation in excess of 10 percent for a left knee 
disorder is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



